Exhibit 10.14(d)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Contract Amendment No. 3

to the

Development and Supply Agreement as of May 29, 2008

by and between

ViewRay Incorporated

with its registered seat in Beachwood, OH, USA

— hereinafter referred to as “ViewRay” —

and

Siemens AG

Healthcare Sector

— hereinafter referred to as “Siemens” —

— VIEWRAY and Siemens hereinafter referred to individually

as “Party” or collectively as “Parties” —

Preamble

The Parties have signed a Development and Supply Agreement on May 29, 2008, as
amended (the “2008 Agreement”) with the intention to do collaborate in the
Development of combining MR imaging and Gamma Radio Therapy. In this Contract
Amendment No. 3, the Parties agree to make certain clarifications to the 2008
Agreement as described below.

Agreement

1. Amendment to Article 2.3. Article 2.3 of the 2008 Agreement is hereby amended
to read in full as follows:

“2.3 SIEMENS will cause its wholly owned indirect U.S. subsidiary, Siemens
Medical Solutions USA, Inc., to provide one or more System Engineers on-site at
VIEWRAY to work with VIEWRAY on the MRI system hardware.”

2. Amendment to Article 2.4. Article 2.4 of the 2008 Agreement is hereby amended
to read in full as follows:

“2.4 SIEMENS will cause its wholly owned indirect U.S. subsidiary, Siemens
Medical Solutions USA, Inc. to provide one or more Applications Specialists
on-site at VIEWRAY to work with VIEWRAY to support MRI sequence and application
optimization in order to achieve real-time requirements.”

3. Amendment to Appendix 1 concerning reimbursement of certain Labor costs. The
second bulleted item on Appendix 1 to the 2008 Agreement is hereby amended to
read as follows:



--------------------------------------------------------------------------------

  •   VIEWRAY agrees to reimburse Siemens Medical Solutions USA, Inc. for the
costs associated with [***], including but not limited to the costs of:
(1) [***] made available to VIEWRAY, (2) [***], (3) [***] allowances, (4) [***]
and (5) all [***], if necessary, associated with [***] in connection with
SIEMENS obligation under this Agreement. Siemens Medical Solutions USA, Inc.
shall issue an invoice on a quarterly basis meeting the requirements of tax
laws. Notwithstanding the foregoing, it is understood and agreed by the parties,
that at all times during the term of this Agreement, the System Engineers and
Application Specialists made available by SIEMENS to provide services on site at
VIEWRAY are employees of Siemens Medical Solutions USA, Inc.”

4. Duration: This Contract Amendment No. 3 shall take effect on the date it is
signed by both Parties.

5. Ratification: Except to the extent expressly amended by this Contract
Amendment No. 3, all of the clauses and conditions of the 2008 are hereby
ratified and confirmed and shall remain valid in full force and effect. The term
“Agreement”, as used in the 2008 Agreement, shall henceforth be deemed to be a
reference to the 2008 Agreement as amended by this Contract Amendment No. 3.

6. General: This Contract Amendment No. 3 may be executed in counterparts, each
of which will be deemed an original with all such counterparts together
constituting one instrument. Capitalized terms used in this Contract Amendment
No. 3 and not defined herein are used with the meanings ascribed to them in the
2008 Agreement.

ViewRay Incorporated

 

Place, Date:

Oakwood Village, OH, USA 20 Jan 2011

/s/ Greg Ayers, M.D. Ph.D

Name:  

Greg Ayers, M.D. Ph.D

  (Print) Title:  

Chief Executive Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Siemens AG.,

Healthcare Sector

 

Place, Date:      

Erlangen, February 9th, 2011

     

iV. /s/ Holger Liebel

     

i.V. /s/ Christopher Zindel

Name:       Name:

Holger Liebel

     

Dr. Christoph Zindel

(Print)       (Print) Title:       Title:

CFO Magnetic Resonance

     

VP Marketing Magnetic Resonance

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.